Citation Nr: 0839242	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE
Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an apportionment of the 
veteran's compensation benefits for the support of his ex-
spouse, F.S.L.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 special apportionment 
decision from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant and the veteran were married in the Republic of 
the Philippines in September 1984.  The veteran was rated as 
100 percent disabled due to his service-connected disability, 
effective March 1996 to March 31, 2002, and is in receipt of 
a total disability rating due to individual unemployability, 
effective April 1, 2002.  

In August 2001, the appellant requested an apportionment of 
the veteran's VA compensation benefits, claiming that he 
deserted her in March 2001.  The RO denied an apportionment 
of the veteran's VA compensation benefits to the appellant in 
a December 2001 decision because she failed to provide 
requested information regarding her claim.  The RO notified 
the appellant of the denial but she did not initiate an 
appeal.  The decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Of record is a copy of a divorce decree for the veteran and 
the appellant from the state of Utah dated in May 2002.  The 
divorce decree noted that the veteran retained the services 
of an attorney.  There is no indication in the record that 
the appellant has ever attempted to have the divorce decree 
set aside by the courts of that state, or that she legally 
remarried the veteran.  Effective June 2002, the veteran 
received VA disability compensation benefits that did not 
include additional compensation for the appellant.  

The appellant filed her current claim in May 2006.  
The Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  The RO never 
adjudicated the appellant's current claim based on whether 
new and material evidence has been received.  Although the 
RO's adjudication of this claim on the merits could 
constitute an implicit determination that such evidence has 
been received, such an interpretation is contrary to the RO's 
finding that the appellant had no claim because she was no 
longer the veteran's dependent and no development was 
necessary.  On remand, the RO should adjudicate the 
appellant's petition to reopen her claim.  

Generally, there must be evidence that the appellant is 
married to the veteran during the time she filed her claim 
for apportionment.  When the appellant filed her claim for an 
apportionment in May 2006, she was no longer the veteran's 
spouse.  To support her claim, however, the appellant stated 
that the May 2002 divorce decree is invalid because the 
veteran was not mentally competent at that time, and in the 
alternative, the divorce was procured by deception, 
misrepresentation and fraud.  The validity of a divorce 
decree regular on its face will be questioned by VA when such 
validity is put in issue by a party thereto.  In cases where 
recognition of the decree is thus brought into question, 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  38 C.F.R. § 3.206(a).  Pursuant to Utah statute, it 
has been held:

Residence.  Plaintiff or Defendant must have been an 
actual bone fide resident of the state and of county for 
three months before action commenced.  Utah Code Ann § 
30-3-1.  

She should be provided an opportunity to prove these 
allegations after being adequately notified of the evidence 
necessary to substantiate her claim to reopen, as well as, 
her evidentiary burden to come forward with preponderating 
evidence that the divorce decree is invalid.  See Elias v. 
Brown, 10 Vet. App. 259, 263 (1997) (the 'benefit-of-the-
doubt' rule is not for application in a contested claim such 
as this case because the benefit of the doubt cannot be given 
to both the appellant and the veteran simultaneously).  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 C.F.R. § 19.102.  There is no 
evidence in the claims file, however, that the veteran was 
ever provided with a copy of the SOC or the appellant's 
appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be notified of 
her evidentiary burden in this case to 
come forward with preponderating evidence 
that the divorce in question is invalid 
under the laws of Utah.

2.  Attempt to obtain the complete 
official court records in the case of the 
divorce between the veteran and the 
appellant.  The case number and other 
identifying information can be found on 
the copy of the divorce decree associated 
with the claims folder.  Because those 
documents should be a matter of public 
record, no release should be required from 
the veteran.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain those records, a 
notation to that effect should be inserted 
in the file.  The veteran and his attorney 
are to be notified of unsuccessful efforts 
in this regard to provide them opportunity 
to obtain and submit those or any other 
pertinent records for VA review.

3.  The veteran should be sent the a copy 
of the June 2006 statement of the case and 
October 2006 substantive appeal, if he has 
not yet been sent such documents.  

4.  Then adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
entitlement to an apportionment of the 
veteran's compensation benefits for the 
support of his ex-spouse, F.S.L.  All the 
procedures for contested claims should be 
followed.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

